Order entered December 31, 2018




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01386-CR

                         ASHLEY DANIELLE SIEBERT, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the County Criminal Court No. 6
                                   Dallas County, Texas
                          Trial Court Cause No. MA16-59378-G

                                            ORDER
       Before the Court is court reporter Trisha L. Phillips’s December 21, 2018 request for an

extension of time to file the reporter’s record. We GRANT the request to the extent we ORDER

the reporter’s record filed on or before January 30, 2019. See TEX. R. APP. P. 35.3(c).


                                                       /s/   LANA MYERS
                                                             JUSTICE